DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 12, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 8 and 21, the limitation, “the derived… refrigerant temperature is a pressure of refrigerant,” is confusing because it is unclear what applicant intends to describe by equating two different parameters of the vapor compressions system. One of skill in the art would not be able to discern the metes and bounds of the claim due to equating pressure with temperature though the two parameters are distinct and different from each other. For examination purposes, the above limitation is interpreted as ‘-- the derived refrigerant pressure is a pressure of a refrigerant leaving the heat rejection heat exchanger --’.    Appropriate correction is required.
In claim 9, the limitation, “the derived refrigerant pressure… is a temperature of refrigerant,” is confusing because it is unclear what applicant intends to describe by equating two different parameters of the vapor compressions system. One of skill in the art would not be able to discern the metes and bounds of the claim due to equating pressure with temperature though the two parameters are distinct and different from each other. For examination purposes, the above 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-13, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2005/0251364 A1) and in view of Ponziani (US 7,481,100 B2) and further in view of Christensen (US 2016/0102901 A1).
In regards to claim 1, Kang teaches a method for controlling a vapor compression system (10, see fig. 1), the vapor compression system comprising at least one compressor (12), a heat rejecting heat exchanger (14), an evaporator expansion device (expansion valve 18), and an evaporator (16), arranged in a refrigerant path (compressor 12, condenser 14, expansion valve 18 and evaporator 16 as part of the refrigerant circuit, see fig. 1), the vapor compression system further comprising one or more pressure sensors (26, 30) for measuring a refrigerant pressure at selected positions along the refrigerant path (see paragraph 17 and fig. 1) and one or more temperature sensors (24, 28, 36, and 38) for measuring a by some of the pressure sensors and temperature sensors (volumetric flow rate determined based on measurements by pressure sensors 26, 30, see paragraph 27; Also refrigerant mass flow rate and the volumetric flow rate are estimated based on sensed temperatures and pressures, see equations 6-8 and paragraphs 30-32; where volumetric flow rate and mass flow rate are directly proportional to each other, see equation 9, paragraph 32),
deriving a refrigerant pressure or a refrigerant temperature at a selected position of a pressure sensor or temperature sensor along the refrigerant path (determining refrigerant temperature by calculation, see paragraphs 21-22 and where calculation of sensor drift and bias values help determine the difference between the calculated and sensed temperature values, see equations 10, 7 and paragraphs 34-36), based on the estimated mass flow (sensor bias estimation values for temperature measurements determined based on the estimated mass flow rate, which was estimated based on temperature values at select locations, see equations 10, 7 and paragraphs 34-36), and
registering that one of the pressure sensor(s) or one of the temperature sensor(s) is malfunctioning (determining the pressure and/or temperature sensor fault based on comparison of temperature and pressure values from equation 1 and equation 4, see paragraphs 22 and 27; Also determining faults in the pressure sensors, see paragraph 36), and wherein the derived refrigerant pressure or refrigerant temperature corresponds to pressure measurements or temperature measurements performed by the malfunctioning sensor (see equation 1 and paragraphs 20-22).
However, Kang does not explicitly teach replacing the pressure or temperature measurement obtained from the malfunctioning sensor.
Ponziani teaches calculating/determining a corrected temperature of the malfunctioning temperature sensor (deriving proper temperature value for one of the faulty sensors 40 using other temperature values, see col. 7, line 43 - col. 8, line 10; and fig. 7) and replacing the measured temperature 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kang by replacing the pressure or temperature measurements performed by the malfunctioning sensor by the derived refrigerant pressure or temperature in the method of Kang based on the teachings of Ponziani to replace the faulty sensor values with derived values of temperature from a model in order to accurately determine the temperature distribution in a system even while one of the sensor is faulty/malfunctioning and to efficiently operate a system while compensating for the failing or faulty sensor (see col. 1, lines 41-60, Ponziani).
Kang also does not explicitly teach that the vapor compression system of the method includes a high pressure valve, a receiver, and a gas bypass valve.
Christensen teaches a vapor compression system (100) including a high pressure expansion device (high pressure expansion valve 4, see fig. 1 and paragraph 38), a receiver (6), and a gas bypass valve (GBP valve 8, see fig. 1 and paragraph 38) arranged in a refrigerant path (see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vapor compression system of the method of Kang by providing a high pressure expansion device, a receiver, and a gas bypass valve as taught by Christensen after the heat rejection heat exchanger in the refrigerant path of Kang in order to efficiently and effectively control pressure within the vapor compression system (see paragraphs 3 and 6, Christensen) and bypass the evaporator and supply the refrigerant vapor accumulated within the receiver directly to the compressors.
In regards to claim 2, Kang teaches that the step of deriving a refrigerant pressure (this is an alternative limitation) or a refrigerant temperature is further performed on the basis of one or more measurements performed by the pressure sensors (this is an alternative limitation) and/or the temperature sensors (sensor bias estimation values for temperature sensors are derived on the basis of measured temperature T1, T2 values, see equations 10, 7 and paragraphs 34-35; 30-31).
In regards to claims 3, and 11, Kang teaches the step of controlling the vapor compression system using the derived refrigerant pressure or refrigerant temperature as a control parameter (on the basis of non-serious bias fault determination, the vapor compression system is controlled by updating the statistical database of the vapor compression system, see paragraph 36 and returning to collecting sensor data, see paragraph 41).
In regards to claims 4, 12, and 13, Kang teaches the step of comparing the derived refrigerant pressure (this is an alternative limitation) or refrigerant temperature to a measured refrigerant pressure (this is an alternative limitation) or refrigerant temperature (calculated temperature compared to the sensed temperature, see paragraph 22) obtained by means of a pressure sensor or temperature sensor arranged at a selected position along the refrigerant path (temperature measured by sensor 24, see fig. 1).
In regards to claims 7, 17, 18, and 19, Kang does not explicitly teach that mass flow is estimated for refrigerant through the gas bypass valve.
However, Christensen teaches estimating mass flow for refrigerant through the gas bypass valve (see paragraph 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified mass flow estimating step in the method of Kang as modified by determining mass flow of refrigerant through the gas bypass valve as taught by Christensen in order to regulate pressure within the receiving tank by transferring uncondensed refrigerant vapor from the receiving tank to the compressor (see paragraphs 55 and 42, Christensen).
In regards to claims 8 and 21, Kang teaches that the derived refrigerant pressure is for refrigerant leaving the heat rejecting heat exchanger (drifting error and calculated suction pressure use sensed suction pressure obtained from sensor 30, for refrigerant that has passed through the heat rejecting heat exchanger 14, see fig. 1 and paragraphs 21, 36, and 27).
In regards to claim 9, Kang teaches that the derived refrigerant temperature is for refrigerant leaving the heat rejecting heat exchanger (bias values in the temperature sensor are calculated using 
In regards to claim 10, Kang does not explicitly teach that derived refrigerant pressure or refrigerant temperature (this is an alternative limitation) is representative for a pressure prevailing inside the receiver.
However, Christensen teaches that derived refrigerant pressure is representative for a pressure prevailing inside the receiver (pressure determined/calculated at step 204 and controlled at step 208 is for pressure within the receiving tank based on the pressure/other measurements, see paragraphs 9, 130, 142, 60; and fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerant pressure deriving step in the method of Kang as modified by calculating the pressure within the receiving tank based on measured values as taught by Christensen in order to accurately determine the pressure within the receiving tank to determine when to transfer uncondensed refrigerant vapor from the receiving tank to the compressor (see paragraphs 55 and 42, Christensen).

Claims 6, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2005/0251364 A1) in view of Ponziani and Christensen as applied to claim 1 above and further in view of Stanke (US 2016/0200176 A1).
In regards to claims 6, 14, 15, and 16, Kang does not explicitly teach that estimating a mass flow of refrigerant is based on a current compressor capacity and/or on an opening degree of one or more valves.
However, Stanke teaches a step of estimating a mass flow of the refrigerant based on an opening degree of the electronic valve (see paragraphs 124, 177, and 150)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method step of estimating mass flow of refrigerant in the 
In regards to claim 20, Kang does not explicitly teach that mass flow is estimated for refrigerant through the gas bypass valve.
However, Christensen teaches estimating mass flow for refrigerant through the gas bypass valve (see paragraph 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified mass flow estimating step in the method of Kang as modified by determining mass flow of refrigerant through the gas bypass valve as taught by Christensen in order to regulate pressure within the receiving tank by transferring uncondensed refrigerant vapor from the receiving tank to the compressor (see paragraphs 55 and 42, Christensen).

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "one of ordinary skill in the art would understand that the selected position of claims, 4, 12 and 13 is the same position where the pressure and temperature were derived in independent claim 1," the examiner maintains the indefiniteness rejection because there are plurality of selected positions in claim 1 and it is not clear which one of these locations is being referred to in dependent claims 4, 12 and 13.
In response to applicant's argument, "claims 8 and 21 further limit claim 1 by requiring that the derived parameter be a refrigerant pressure," the examiner maintains the indefiniteness rejection and points out that the terms "parameter" or "derived parameter" are not found anywhere in the claims and the dependent claims simply equate a pressure to a temperature or a temperature to a pressure. Claims 8 and 21 are interpreted as further defining the derived refrigerant pressure (see above indefiniteness rejection of claims 8 and 21).
In response to applicant's argument, "claim 9 further limits claim 1 by requiring that the derived parameter be a refrigerant temperature," the examiner maintains the indefiniteness rejection and points out that the terms "parameter" or "derived parameter" are not found anywhere in the claims and dependent claim 9 simply equates a temperature with a pressure. Claim 9 is interpreted as further defining the derived refrigerant temperature (see above indefiniteness rejection of claim 9).
In response to applicant's argument, "Kang does not teach deriving a refrigerant pressure or temperature because equation 7 in Kang uses some refrigerant properties, which use temperature and pressure measurements," the examiner maintains the rejection of claims over Kang because nothing in the claim 1 excludes use of temperature or pressure measurements in determining the mass flow rate, rather claim 1 requires use of measured temperature and pressure in determining/calculating a mass flow of refrigerant (see claim 1). Therefore applicant's argument is not accurate.
  
 Applicant’s arguments with respect to claim(s) 1-4, and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763